DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 are pending and presented for examination. Claims 1, 18 and 20 were amended via the instant amendment dated 12 August 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 12 August 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendments which corrected the antecedent basis issues.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a method of making nickel and cobalt and at least optionally one of manganese, lithium, and aluminum via the claimed process steps, especially using electromembrane separation of sulfates or nitrates of lithium, potassium, sodium, rubidium, cesium, magnesium, or calcium to transform them into hydroxides thereof which a portion of which are recycled to the electromembrane process and the remainder are roasted to produce the oxides thereof. None of US Patent No. 9702024, US PG Pub No. 20150247216, or JP2016162601 disclose this electromembrane process or recycling of some of the hydroxides thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759